Exhibit 10.1

Description of the 2007 Management Incentive Bonus Plan

In 2007 key employees of Georgia Gulf Corporation (“Georgia Gulf”), including
Messrs. Schmitt, Seal, Beerman, Doherty and Shannon, the named executive
officers (each, a “Participant,” and collectively, the “Participants”), will
participate in our management incentive bonus plan (the “Plan”). The objective
of the Plan is to motivate the performance of the Participants by creating the
potential for increased compensation tied directly to company profit. In
December 2006, the Compensation Committee assigned bonus points to each
Participant, set primarily by reference to his salary level, which, for
Mr. Schmitt, were equal to 80 percent of his base salary, and for each other
Participant, were equal to 50 to 60 percent of his base salary. The Compensation
Committee also established a corporate target for 2007 earnings which is an
EBITDA (earnings before interest, taxes, depreciation and amortization) return
equal to Georgia Gulf’s cost of capital plus 200 basis points.

Under the terms of the Plan, if the corporate target is reached, the
Participants receive a payment equal to 100 percent of their points awarded. If
the corporate target is not reached, payments are ratably reduced to a minimum
target, which is the greater of half of the corporate target or a risk-free rate
of return (e.g., 10 year Treasury Bill), in which case Participants receive a
payment equal to 10 percent of their points awarded. If the corporate target is
surpassed, payments are ratably increased to a maximum, which is double the
Participants’ points where earnings equal two times the corporate target.


--------------------------------------------------------------------------------